Title: To George Washington from William Drayton, 20 September 1788
From: Drayton, William
To: Washington, George



Dear Sir,
Charleston, So. Carolina. Septr 20. 1788.

I have the Honour to transmit to you a late Publication by our agricultural Society in this State. It is a Beginning only; but I hope the Subject will increase in it’s Progress. The Prospect, which the new Confederation opens to America, of an energetic Government, must doubtless stimulate the Genius of every Citizen to exert those means, by which not only his own Interests will be increas’d, but at the same time will be secur’d with the general welfare & Strength of his Country. Permit me to offer my best Compliments to the Ladies of your Family, & to assure your Excellency of my being, with the greatest Respect & Regard, your most obedient humble Servant

Wm Drayton.

